*527Judgment affirmed in the following memorandum: There was probable cause for the arrest, and the entrance into the apartment to effect that arrest, based on the observations through the partly opened door coupled with the information the police had obtained previously. Assuming that the ensuing search was wider than permitted under the rule in Chimel v. California (395 U. S. 752), there is no need or warrant to accord retroactive effect to that rule to a search and an action fully tried before the decision in that case (see People v. DeRenzzio, 19 N Y 2d 45; People ex rel. Cadogan v. McMann, 24 N Y 2d 233, and cases cited).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.